Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/23/2022 has been entered.

Response to Amendments/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed August 9th, 2021. Applicant’s amendments to claims 11, 18-19, 26 and new claims 29-31 as described on pages 10-11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “notifies the driver of information for requesting to grip the steering wheel when the driving support is being executed...” and “a first light emitter… a second light emitter” as supported by the specification paragraphs [0061]. However, as they change the scope of the claim, new art rejections for claims 11, 18-19, 26 and new claims 29-31 have been added below. 

Examiner’s Note
	
	Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

	Additionally, the office interprets the term “vicinity of the display” consistent with the provided definition in the specification of being “several centimeters” ([0076]) with regards to claims 30-31. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Pre-Granted Publication No. US 2017/0282717 A1 hereinafter “Jang”) in view of YouTube Video published 5/8/2017 titled “What Happens if You Don’t Touch the Wheel With Tesla Autopilot AutoSteer??? I Find Out…” hereinafter referred to as “Tesla Autopilot AutoSteer”

	Regarding claim 26 Jang discloses:

	A vehicle control method using a vehicle control device, the vehicle control method comprising: executing at least a driving support that is capable of being executed without an operation of a steering wheel of a vehicle by a driver for the vehicle; (Jang [0155-0158] wherein the vehicle operates in an autonomous mode unless a driver gesture is received on the brake or steering wheel) providing notification for requesting a driver of the vehicle to perform a predetermined action when the driving support is being executed; (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward) causing a form of the notification to be changed so that the notification is emphasized in accordance with a passage of time from a start of the notification (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) and causing a display to display an image; (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) ... 

	Jang does not appear to disclose:

	and notifying the driver of information for requesting to grip the steering wheel, when the  driving support is being executed. 

	However, in the same field of endeavor of vehicle controls Tesla Autopilot AutoSteer discloses:

	“and notifying the driver of information for requesting to grip the steering wheel, when the  driving support is being executed.” (Tesla Autopilot AutoSteer timestamp 00:31-00:49 wherein the screen flashes white and tells the driver to grip the wheel)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the various warnings to grip a steering wheel of the Tesla Autopilot AutoSteer with the system of Jang and Kiefer because one of ordinary skill would have been motivated to make this modification in order to provide ample warning to a driver of a system no longer being safely operated and controlling the vehicle to stop when necessary (Tesla Autopilot AutoSteer timestamp 1:08, 1:13-1:25).

	Claims 11-12, 14, 16, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Pre-Granted Publication No. US 2017/0282717 A1 hereinafter “Jang”) in view of YouTube Video published 5/8/2017 titled “What Happens if You Don’t Touch the Wheel With Tesla Autopilot AutoSteer??? I Find Out…” hereinafter referred to as “Tesla Autopilot AutoSteer” further in view of Kiefer et al. (US Patent No. US 9,493,116 B2 hereinafter “Kiefer”).

	Regarding claim 11 Jang discloses:

	A vehicle control system comprising: a display configured to display an image; (Jang [0054] [0057] wherein the vehicle contains visual, audio, or tactile outputs)  a first processor configured to execute at least a driving support (Jang [0040] [0110-0112] [0151] wherein the vehicle operates based on information to control the driving system including a processor)  that is capable of being executed without an operation of a steering wheel of a vehicle by a driver for the vehicle; (Jang [0155-0158] wherein the vehicle operates in an autonomous mode unless a driver gesture is received on the brake or steering wheel) … configured to provide a notification for requesting the driver of the vehicle to perform a predetermined action (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward) when the driving support is being executed by the first processor, (Jang [0207] wherein the support of disabling the screen and telling the driver to pay attention is performed) cause a form of the notification to be changed so that the notification is emphasized in accordance with a passage of time from a start of the notification, (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) and cause the display to display the image, (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) … notifies the driver of information for requesting to grip the steering wheel, when the driving support is being executed. (Tesla Autopilot AutoSteer timestamp 00:31-00:49 wherein the screen flashes white and tells the driver to grip the wheel)

	Jang does not appear to disclose

	and a second processor or wherein the second processor: notifies the driver of information for requesting to grip the steering wheel, when the driving support is being executed.

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“a second processor” and “wherein the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Additionally, Jang in view of Kiefer does not appear to disclose:

	notifies the driver of information for requesting to grip the steering wheel, when the driving support is being executed.

	However, in the same field of endeavor of vehicle controls Tesla Autopilot AutoSteer discloses:

	“and notifying the driver of information for requesting to grip the steering wheel, when the  driving support is being executed.” (Tesla Autopilot AutoSteer timestamp 00:31-00:49 wherein the screen flashes white and tells the driver to grip the wheel)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the various warnings to grip a steering wheel of the Tesla Autopilot AutoSteer with the system of Jang and Kiefer because one of ordinary skill would have been motivated to make this modification in order to provide ample warning to a driver of a system no longer being safely operated and controlling the vehicle to stop when necessary (Tesla Autopilot AutoSteer timestamp 1:08, 1:13-1:25).

	Regarding claim 12 Jang in view of Kiefer and Tesla Autopilot AutoSteer discloses all of the limitations of claim 11 and Jang further discloses:

	The vehicle control system according to claim 11, wherein the … is configured to cause the form of the notification to be changed step by step. (Jang [0058] [0213-0220] [0233-0234] wherein the output screen changes with the level of the complexity of the task or based on the time taken for the user gaze to return). 

	Jang does not appear to disclose:

	“the second processor”

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Regarding claim 14 Jang in view of Kiefer and Tesla Autopilot AutoSteer discloses all of the limitations of claim 12 and further discloses:

	The vehicle control system according to claim 12, wherein the … is configured to cause the display to output a notification of a first step in a state in which the image displayed before the notification of the first step is displayed on the display in the notification of the first step (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) of requesting the driver of the vehicle to perform a predetermined action. (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward). 

	Jang does not appear to disclose:

	“the second processor”

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Regarding claim 16 Jang in view of Kiefer and Tesla Autopilot AutoSteer discloses all of the limitations of claim 14 and further discloses:

	The vehicle control system according to claim 14, wherein the … is configured to cause at least some of details included in the image displayed on the display in the notification of the first step to be omitted in a notification of a second step (Jang [0147] [0190] [0199] wherein the screen is disabled based on the sensed traffic flow i.e. when a condition is met the display is omitted but the actions are still available, see also Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen (omitting information) and telling the drive to look forward) and cause the display to display the image including details showing the predetermined action required to be performed by the driver.  (Jang [0213-0220] wherein the driver is instructed to look forward on the screen before the screen is disabled).

	Jang does not appear to disclose:

	“the second processor”

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).
	
	Regarding claim 29 Jang in view of Kiefer and Tesla Autopilot Autosteer discloses all of the limitations of claim 11 but Jang does not appear to further disclose:

	wherein the second processor: causes the display to display a first image requesting the driver to grip the steering wheel of the vehicle, in response to determining that the driving support is about to end and the driving support is still being executed, causes the display to display a second image indicating a request for the driver to grip the steering wheel of the vehicle, in response to determining that the driver is not gripping the steering wheel within a first predetermined period of time since the first image was displayed on the display, causes the display to display a third image indicating the driving support has ended, in response to determining that the driver has not gripped the steering wheel within a second predetermined period of time since the second image was displayed on the display, and causes the display to display a fourth image indicating the vehicle will stop, in response to determining that the driver has not gripped the steering wheel within a third predetermined period of time since the third image was displayed on the display, and716/611,233 the first image includes a scheduled trajectory along which the vehicle is travelling according to the 

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“wherein the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Additionally, Jang and Kiefer do not appear to disclose:

	causes the display to display a first image requesting the driver to grip the steering wheel of the vehicle, in response to determining that the driving support is about to end and the driving support is still being executed, causes the display to display a second image indicating a request for the driver to grip the steering wheel of the vehicle, in response to determining that the driver is not gripping the steering wheel within a first predetermined period of time since the first image was displayed on the display, causes the display to display a third image indicating the driving support has ended, in response to determining that the driver has not gripped the steering wheel within a second predetermined period of time since the second image was displayed on the display, and causes the display to display a fourth image indicating the vehicle will stop, in response to determining that the driver has not gripped the steering wheel within a third predetermined period of time since the third image was displayed on the display, and716/611,233 the first image includes a scheduled trajectory along which the vehicle is travelling according to the driving support, the second image does not include the scheduled trajectory along which the vehicle travels according to the driving support, the second image includes information requesting the driver to grip the steering wheel of the vehicle, and the requesting in the second image is emphasized more than the requesting in the first image.

	However, in the same field of endeavor of vehicle controls Tesla Autopilot Autosteer discloses:

	“causes the display to display a first image requesting the driver to grip the steering wheel of the vehicle, in response to determining that the driving support is about to end and the driving support is still being executed, (Tesla Autopilot AutoSteer timestamp 00:31-00:49 wherein the screen flashes white and tells the driver to grip the wheel) causes the display to display a second image indicating a request for the driver to grip the steering wheel of the vehicle, in response to determining that the driver is not gripping the steering wheel within a first predetermined period of time since the first image was displayed on the display, (Tesla Autopilot AutoSteer timestamp 00:50-1:07 wherein the display flashes faster and sound begins to appear urging the driver to grip the wheel) causes the display to display a third image indicating the driving support has ended, in response to determining that the driver has not gripped the steering wheel within a second predetermined period of time since the second image was displayed on the display, (Tesla Autopilot Autosteer timestamp 1:08-1:13 wherein the vehicle turns off the driving support) and causes the display to display a fourth image indicating the vehicle will stop, in response to determining that the driver has not gripped the steering wheel within a third predetermined period of time since the third image was displayed on the display, (Tesla Autopilot AutoSteer timestamp 1:13-1:25 wherein the vehicle slows down to a stop with the hazards on) and716/611,233 the first image includes a scheduled trajectory along which the vehicle is travelling according to the (Tesla Autopilot Autosteer timestamp 00:31-00:49 wherein the vehicle trajectory is displayed with the white flashing) the second image does not include the scheduled trajectory along which the vehicle travels according to the driving support, (Tesla Autopilot AutoSteer timestamp 01:08 wherein the vehicle trajectory is now covered by a warning to grip the wheel and take control) the second image includes information requesting the driver to grip the steering wheel of the vehicle, (Tesla Autopilot AutoSteer timestamp 01:08 wherein the vehicle trajectory is now covered by a warning to grip the wheel and take control) and the requesting in the second image is emphasized more than the requesting in the first image.” (Tesla Autopilot AutoSteer timestamp 01:08 wherein the vehicle trajectory is now covered by a warning to grip the wheel and take control in an urgent red message).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the various warnings to grip a steering wheel of the Tesla Autopilot AutoSteer with the system of Jang and Kiefer because one of ordinary skill would have been motivated to make this modification in order to provide ample warning to a driver of a system no longer being safely operated and controlling the vehicle to stop when necessary (Tesla Autopilot AutoSteer timestamp 1:08, 1:13-1:25).

	Regarding claim 30 Jang discloses:

	A vehicle control system comprising: a display configured to display an image; (Jang [0056] wherein a display device is present for the driver) a first light emitter that is provided in a part of the display or in the vicinity of the display, (Jang [0056] wherein the display device includes various forms of light emitting screens) a steering wheel, (Jang [0036] wherein a steering input i.e. steering wheel is present) a second light emitter that is provided in the steering wheel, (Jang [0057] wherein the light emitting screen can be on the steering wheel, instrument panel, seat, pillar, door, center console, head liner, visor, or window) a first processor configured to execute at least a first driving support (Jang [0040] [0110-0112] [0151] wherein the vehicle operates based on information to control the driving system including a processor)  and a second driving support, (Jang [0093] wherein additional steering input forms are available such as a touch screen or button i.e. second driving support) the first driving support being capable of being executed without an operation of a steering wheel of a vehicle (Jang [0155-0158] wherein the vehicle operates in an autonomous mode unless a driver gesture is received on the brake or steering wheel) and monitoring of a surrounding of the vehicle by a driver for the vehicle; (Jang [0038] wherein environmental data is used to determine a driving mode) the second driving support being capable of being executed with an operation of a steering wheel of a vehicle and monitoring of a surrounding of the vehicle by the driver for the vehicle; (Jang [0074] wherein steering of the vehicle coupled with sensors is used to determine objects in the surrounding) and … configured to provide a notification for requesting the driver of the vehicle to perform a predetermined action (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward) when the first driving support is being executed by the first processor controller, (Jang [0207] wherein the support of disabling the screen and telling the driver to pay attention is performed) cause a form of the notification to be changed so that the notification is emphasized in accordance with a passage of time from a start of the notification, (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) and cause the display to display the image, (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) … causes the first emitter to stop light emission (Jang [0221] wherein when a driver is distracted a display can turn off i.e. stop emitting light) and cause the second emitter to change a form of lighting state. (Jang [0225-0227] wherein the second screen more prevalent to the driver focus direction is utilized and a notification to pay attention is issued).

	Jang does not appear to disclose:

	a second processor or wherein the second processor notifies the driver of information for requesting to grip the steering wheel, 

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“a second processor” and “wherein the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Additionally, Jang in view of Kiefer does not appear to disclose:

	notifies the driver of information for requesting to grip the steering wheel,

	However, in the same field of endeavor of vehicle controls Tesla Autopilot AutoSteer discloses:

	“notifies the driver of information for requesting to grip the steering wheel” (Tesla Autopilot AutoSteer timestamp 00:31-00:49 wherein the screen flashes white and tells the driver to grip the wheel)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the various warnings to grip a steering wheel of the Tesla Autopilot AutoSteer with the system of Jang and Kiefer because one of ordinary skill would have been motivated to make this modification in order to provide ample warning to a driver of a system no longer being safely operated and controlling the vehicle to stop when necessary (Tesla Autopilot AutoSteer timestamp 1:08, 1:13-1:25).

	Regarding claim 31 Jang in view of Kiefer and Tesla Autopilot Autosteer discloses all of the limitations of claim 11 and Jang further discloses:

	A vehicle control system according to claim 11, a first light emitter that is provided in a part of the display or in the vicinity of the display, (Jang [0056] wherein the display device includes various forms of light emitting screens) a steering wheel, (Jang [0036] wherein a steering input i.e. steering wheel is present) a second light emitter that is provided in the steering wheel, (Jang [0057] wherein the light emitting screen can be on the steering wheel, instrument panel, seat, pillar, door, center console, head liner, visor, or window)  a first processor configured to execute at least a first driving support (Jang [0040] [0110-0112] [0151] wherein the vehicle operates based on information to control the driving system including a processor) and a second driving support, (Jang [0093] wherein additional steering input forms are available such as a touch screen or button i.e. second driving support) the first driving support being capable of being executed without an operation of a steering wheel of a vehicle (Jang [0155-0158] wherein the vehicle operates in an autonomous mode unless a driver gesture is received on the brake or steering wheel) and monitoring of a surrounding of the vehicle by a driver for the vehicle; (Jang [0038] wherein environmental data is used to determine a driving mode) the second driving support being capable of being executed with an operation of a steering wheel of a vehicle and monitoring of a surrounding of the vehicle by the driver for the vehicle; (Jang [0074] wherein steering of the vehicle coupled with sensors is used to determine objects in the surrounding) … and causes the first emitter to stop light emission (Jang [0221] wherein when a driver is distracted a display can turn off i.e. stop emitting light) and cause the second emitter to change a form of a lighting state. (Jang [0225-0227] wherein the second screen more prevalent to the driver focus direction is utilized and a notification to pay attention is issued).

	Jang does not appear to disclose:

	wherein the second processor notifies the driver of information for requesting to grip the steering wheel,

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“wherein the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Additionally, Jang in view of Kiefer does not appear to disclose:

	notifies the driver of information for requesting to grip the steering wheel,

	However, in the same field of endeavor of vehicle controls Tesla Autopilot AutoSteer discloses:

	“notifies the driver of information for requesting to grip the steering wheel” (Tesla Autopilot AutoSteer timestamp 00:31-00:49 wherein the screen flashes white and tells the driver to grip the wheel)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the various warnings to grip a steering wheel of the Tesla Autopilot AutoSteer with the system of Jang and Kiefer because one of ordinary skill would have been motivated to make this modification in order to provide ample warning to a driver of a system no longer being safely operated and controlling the vehicle to stop when necessary (Tesla Autopilot AutoSteer timestamp 1:08, 1:13-1:25).

	
	Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kiefer and Tesla Autopilot AutoSteer as applied to claim 11 above, further in view of Brush et al. (US Pre-Granted Publication No. US 2016/0224227 A1 hereinafter “Brush”).

	Regarding claim 13 Jang discloses all of the limitations of claim 12 and further discloses:

	The vehicle control system according to claim 12, comprising a plurality of displays, (Jang fig. 3 [0141-0143] wherein the vehicle has multiple screens)  

	Jang does not appear to disclose:

	wherein the second processor increases a number of displays that display the notification in accordance with progress of a step of the notification.

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Additionally, the above combination does not appear to disclose:

	increases a number of displays that display the notification in accordance with progress of a step of the notification

	However, in the same field of endeavor of vehicle controls Brush discloses:

	“wherein the … increases a number of displays that display the notification in accordance with progress of a step of the notification.” (Brush fig. 11 [0087] wherein additional notifications are displayed on the output display, see also fig. 13 [0038] wherein additional indicators are illuminated based on the notifications required).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the increased number of notifications of Brush with the screens of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for multiple sections of information to be displayed without deleting other notifications to ensure all information is displayed to an operator (Brush [0034-0035] [0087]).

	Regarding claim 15 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush disclose all of the limitations of claim 13 and Jang further discloses:

	The vehicle control system according to claim 13, wherein the … is configured to cause the display to output a notification of a first step in a state in which the image displayed before the notification of the first step is displayed on the display in the notification of the first step (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) of requesting the driver of the vehicle to perform a predetermined action.  (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward).

	Jang does not appear to disclose:

	the second processor

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Regarding claim 17 Jang in view of Kiefer and Tesla Autopilot Autosteer and Brush disclose all of the limitations of claim 15 and Jang further discloses:

	The vehicle control system according to claim 15, wherein the … is configured to cause at least some of details included in the image displayed on the display in the notification of the first step to be omitted in a notification of a second step (Jang [0147] [0190] [0199] wherein the screen is disabled based on the sensed traffic flow i.e. when a condition is met the display is omitted but the actions are still available, see also Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen (omitting information) and telling the drive to look forward) and cause the display to display the image including details showing the predetermined action required to be performed by the driver.  (Jang [0213-0220] wherein the driver is instructed to look forward on the screen before the screen is disabled).

	Jang does not appear to disclose:

	the second processor

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Kiefer and Tesla Autopilot AutoSteer as applied to claims 11 and 16 above, and further in view of Igarashi et al. (US Pre-Granted Publication No. US 2018/0329414 A1 hereinafter “Igarashi”).

	Regarding claim 20 Jang in view of Kiefer and Tesla Autopilot AutoSteer discloses all of the limitations of claim 16 and further discloses: 

	The vehicle control system according to claim 16, further comprising: a vibrator configured to vibrate a seat of the vehicle or a seat belt for restraining the driver… (Jang [0054-0058] wherein the vehicle system includes haptic control that vibrate steering wheel, seat belt, and seat)

	Jang does not appear to disclose:

	and wherein the second processor is configured to cause the vibrator to be operated in a notification of a third step which is a notification after the notification of the second step.

	However, in the same field of endeavor of vehicle controls Kiefer discloses:

	“the second processor” (Kiefer clm 10 col. 1 lines 53-59 wherein the second control module generates alert notifications)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second controller of Kiefer with the system of Jang because one of ordinary skill would have been motivated to make this modification in order to provide dedicated controllers to provide an alert for all systems without distracting the driver (Kiefer col. 1 lines 19-35).

	Additionally, the above combination does not appear to disclose:

	and wherein the … is configured to cause the vibrator to be operated in a notification of a third step which is a notification after the notification of the second step

	However, in the same field of endeavor of vehicle controls Igarashi discloses:

	“and wherein the … is configured to cause the vibrator to be operated in a notification of a third step which is a notification after the notification of the second step.” (Igarashi [0104] table 3 wherein the notifications involve different output responses and vibration is included in higher urgency notifications).   

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vibration notification at a higher step with the notification step of Jang because one of ordinary skill would have been motivated to make this modification in order to further capture the operators attention when further urgency is required (Igarashi [0103-0104]).

	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Kiefer and Tesla Autopilot AutoSteer and  Brush as applied to claims 14 and 15 above, and further in view of Oba (US Pre-Granted Publication No. US 2019/0329791 A1 hereinafter “Oba”).

	Regarding claim 21 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush discloses all of the limitations of claim 14 but does not appear to disclose:

	wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).
	 
 	Regarding claim 22 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush discloses all of the limitations of claim 15 but does not appear to disclose:

	wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).

	Regarding claim 23 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush discloses all of the limitations of claim 16 but does not appear to disclose:

	wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).

	Regarding claim 24 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush discloses all of the limitations of claim 17 but does not appear to disclose:

	wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).
	
	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Kiefer and Tesla Autopilot AutoSteer and Brush as applied to claims 16 and 17 above, and further in view of Ozaki et al. (US Patent No. US 6,621,471 B1 hereinafter “Ozaki”).

	Regarding claim 18 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush discloses all of the limitations of claim 16 and further discloses:

	The vehicle control system according to claim 16, wherein the image displayed on the display in the notification of the first step includes details showing the scheduled trajectory along which the vehicle travels according to the driving support … (Jang [0113] [0143] [0156] wherein the vehicle displays navigation information i.e. trajectory information) 

	Jang does not appear to disclose:

	and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.

	However, in the same field of endeavor of vehicle controls Ozaki discloses:

	“and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.” (Ozaki col. 6 lines 37-50 wherein parts of the map i.e. navigation is omitted).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine omitted navigation of Ozaki with the display system of Jang because one of ordinary skill would have been motivated to make this modification in order to ensure the important information is displayed to an operator when required without overcomplicating the display (Ozaki col. 6 lines 37-50).

	Regarding claim 19 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush discloses all of the limitations of claim 17 and further discloses:

	The vehicle control system according to claim 17, wherein the image displayed on the display in the notification of the first step includes details showing the scheduled trajectory along which the vehicle travels according to the driving support … (Jang [0113] [0143] [0156] wherein the vehicle displays navigation information i.e. trajectory information) 

	Jang does not appear to disclose:

	and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.

	However, in the same field of endeavor of vehicle controls Ozaki discloses:

	“and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.” (Ozaki col. 6 lines 37-50 wherein parts of the map i.e. navigation is omitted).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine omitted navigation of Ozaki with the display system of Jang because one of ordinary skill would have been motivated to make this modification in order to ensure the important information is displayed to an operator when required without overcomplicating the display (Ozaki col. 6 lines 37-50).

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Kiefer and Tesla Autopilot AutoSteer and Brush and Ozaki as applied to claim 18 above, and further in view of Oba. 

	Regarding claim 25 Jang in view of Kiefer and Tesla Autopilot AutoSteer and Brush Ozaki discloses all of the limitations of claim 18 but Jang does not appear to disclose:

	wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the driver grips the steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).

	Claims 1-10 and 27-28 were cancelled and therefore not examined on their merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180017969 discloses a steering wheel light based on a driving mode of the vehicle 
US 20160191859 discloses a steering wheel occupancy sensor with LED displays 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664